DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019, 02/21/2020, 11/11/2020, and 04/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltz (US643562B1), and further in view of Judy (US5174212).

	Claim.1 Peltz discloses a method (see at least abstract, providing brake control for a rail car) comprising: determining a first dynamic braking profile for at least one electronic braking system of at least one non-propulsion-generating vehicle in a vehicle system (see at least fig.1,3, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, col.5, ln 7-22); and while controlling braking on at least one other non-propulsion-generating in the vehicle system via the first dynamic braking profile (see at least fig.1,3, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Peltz does not discloses performing one or more of unloading cargo from or loading the cargo onto the at least one non-propulsion-generating in the vehicle system.
However, Judy discloses performing one or more of unloading cargo from or loading the cargo onto the at least one non-propulsion-generating in the vehicle system (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include performing one or more of unloading cargo from or loading the cargo onto the at least one non-propulsion-generating in the vehicle system by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.4 Peltz discloses further comprising continuing to operate the at least one electronic braking system in at least one of the non-propulsion-generating vehicles to continue to operate in the first dynamic braking profile upon detecting a disruption in a communication network (see at least fig. 1, 3, col.7 ln 3-63, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22, col.4, ln 10-55, col.8, ln 8-40).
Claim.5 Peltz discloses further comprising switching the at least one electronic braking system in the at least one non-propulsion-generating vehicle in the vehicle system to a full release condition upon detecting a disruption in a communication network (see at least fig. 1, 3, col.7 ln 3-63, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Claim.6 Peltz discloses further comprising altering configuration of the at least one electronic braking system in the at least one non-propulsion-generating vehicle in the vehicle system to the first dynamic braking profile(see at least fig.1,3, col.4, ln 45 to col.5, ln 20, control a train communication network ,col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Claim.7 Peltz does not discloses wherein the vehicle system includes two or more of the non-propulsion-generating vehicles, and further comprising: selecting groups of the non-propulsion-generating vehicles in the vehicle system; and determining the first dynamic braking profile for a first group of the groups of non- propulsion-generating vehicles and a different, second dynamic braking profile for a different, second group of the groups of non-propulsion-generating vehicles in the vehicle system.
However, Judy discloses wherein the vehicle system includes two or more of the non-propulsion-generating vehicles, and further comprising: selecting groups of the non-propulsion-generating vehicles in the vehicle system; and determining the first dynamic braking profile for a first group of the groups of non- propulsion-generating vehicles and a different, second dynamic braking profile for a different, second group of the groups of non-propulsion-generating vehicles in the vehicle system (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include wherein the vehicle system includes two or more of the non-propulsion-generating vehicles, and further comprising: selecting groups of the non-propulsion-generating vehicles in the vehicle system; and determining the first dynamic braking profile for a first group of the groups of non- propulsion-generating vehicles and a different, second dynamic braking profile for a different, second group of the groups of non-propulsion-generating vehicles in the vehicle system by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.8 Peltz does not discloses further comprising selecting a discrete set of the non-propulsion-generating vehicles for the first group.
However, Judy discloses further comprising selecting a discrete set of the non-propulsion-generating vehicles for the first group (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include further comprising selecting a discrete set of the non-propulsion-generating vehicles for the first group by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.9 Peltz does not discloses further comprising dynamically altering which of the non-propulsion-generating vehicles are in the first group or the second group during movement of the vehicle system.
However, Judy discloses further comprising dynamically altering which of the non-propulsion-generating vehicles are in the first group or the second group during movement of the vehicle system (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include further comprising dynamically altering which of the non-propulsion-generating vehicles are in the first group or the second group during movement of the vehicle system by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.10 Peltz discloses further comprising dynamically altering the first dynamic braking profile or the second dynamic braking profile during movement of the vehicle system (see at least col.9 ln 5 – 50, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level).
	Claim.11 Peltz discloses a system (see at least abstract, providing brake control for a rail car) comprising: a control unit configured to determine a first dynamic braking profile for at least one electronic braking system of at least one non-propulsion-generating vehicle in a vehicle system (see at least fig.1,3, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, col.5, ln 7-22), while controlling braking on at least one other non-propulsion-generating in the vehicle system via the first dynamic braking profile (see at least fig.1,3, col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Peltz does not discloses the control unit configured to remotely control at least one brake controller of the at least one non-propulsion-generating vehicle in the vehicle system during one or more of unloading cargo from or loading the cargo onto at least one non-propulsion-generating in the vehicle system.
However, Judy discloses the control unit configured to remotely control at least one brake controller of the at least one non-propulsion-generating vehicle in the vehicle system during one or more of unloading cargo from or loading the cargo onto at least one non-propulsion-generating in the vehicle system (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include the control unit configured to remotely control at least one brake controller of the at least one non-propulsion-generating vehicle in the vehicle system during one or more of unloading cargo from or loading the cargo onto at least one non-propulsion-generating in the vehicle system by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.12 Peltz does not discloses wherein the vehicle system includes two or more of the non-propulsion-generating vehicles, and the control unit also is configured to select groups of the non-propulsion-generating vehicles in the vehicle system and determine the first dynamic braking profile for a first group of the groups of non-propulsion-generating vehicles and a different, second dynamic braking profile for a different, second group of the groups of non-propulsion-generating vehicles in the vehicle system.
However, Judy discloses wherein the vehicle system includes two or more of the non-propulsion-generating vehicles, and the control unit also is configured to select groups of the non-propulsion-generating vehicles in the vehicle system and determine the first dynamic braking profile for a first group of the groups of non-propulsion-generating vehicles and a different, second dynamic braking profile for a different, second group of the groups of non-propulsion-generating vehicles in the vehicle system (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include wherein the vehicle system includes two or more of the non-propulsion-generating vehicles, and the control unit also is configured to select groups of the non-propulsion-generating vehicles in the vehicle system and determine the first dynamic braking profile for a first group of the groups of non-propulsion-generating vehicles and a different, second dynamic braking profile for a different, second group of the groups of non-propulsion-generating vehicles in the vehicle system by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.13 Peltz does not discloses wherein the control unit is configured to select a discrete set of the non-propulsion-generating vehicles for the first group.
However, Judy discloses wherein the control unit is configured to select a discrete set of the non-propulsion-generating vehicles for the first group (see at least col.5 ln 45 to col. 6 ln 40, discrete group of rail cars).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include wherein the control unit is configured to select a discrete set of the non-propulsion-generating vehicles for the first group by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.14 Peltz discloses wherein the control unit is configured to dynamically alter which of the non-propulsion-generating vehicles are in the first group or the second group during movement of the vehicle system(see at least fig.1,3, col.4, ln 45 to col.5, ln 20, control a train communication network ,col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Claim.15 Peltz discloses wherein the control unit is configured to dynamically alter the first dynamic braking profile or the second dynamic braking profile during movement of the vehicle system (see at least fig.1,3, col.4, ln 45 to col.5, ln 20, control a train communication network ,col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
	Claim.16 Peltz discloses a system (see at least abstract, providing brake control for a rail car) comprising: a control unit configured to communicate with brake controllers disposed onboard different vehicles of a vehicle system formed from the vehicles, each of the brake controllers configured to control an amount of braking imparted by a different vehicles of the vehicles in the vehicle system,  the braking profile for each of the groups indicating the amount of braking to be imparted by the vehicle or the vehicles for corresponding group (see at least fig.1,3, col.4, ln 45 to col.5, ln 20, control a train communication network ,col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Peltz does not discloses the controller unit configured to select different groups of the vehicles and to determine a different braking profile for each of the different groups.
However, Judy discloses the controller unit configured to select different groups of the vehicles and to determine a different braking profile for each of the different groups (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include the controller unit configured to select different groups of the vehicles and to determine a different braking profile for each of the different groups by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.17 Peltz discloses wherein the control unit is configured to change which of the vehicles are included in at least one of the groups during braking by at least one of the vehicles(see at least fig.1,3, col.4, ln 45 to col.5, ln 20, control a train communication network ,col.9. ln 7-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Claim.18 Peltz discloses wherein the control unit is configured to determine which of the vehicles are included in at least one of the groups based on which of the vehicles are located in a zone (see at least fig.1,3, col.9. ln 5-50, Head End unit (HEU) 16 provides car loading information to electronic brake controller (EBC) 110 at link time, EBC 110 also is able to determine car loading with a load sensor at the link time, EBC 110 uses the car loading information to regulate the valve assembly brake level, determining a rail car brake level using the rail car loading information; and regulating rail car brake cylinder pressure using the rail car loading information,  col.5, ln 7-22).
Claim.19 Peltz does not discloses wherein the control unit is configured to select two or more of the vehicles that are adjacent to each other in the vehicle system for inclusion in at least one of the groups.
However, Judy discloses wherein the control unit is configured to select two or more of the vehicles that are adjacent to each other in the vehicle system for inclusion in at least one of the groups (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include wherein the control unit is configured to select two or more of the vehicles that are adjacent to each other in the vehicle system for inclusion in at least one of the groups by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).
Claim.20 Peltz does not discloses wherein the control unit is configured to select at least first and second vehicles of the vehicles for inclusion in a first group of the groups, the first and second vehicles separated from each other by a third vehicle that is not included in the first group.
However, Judy discloses wherein the control unit is configured to select at least first and second vehicles of the vehicles for inclusion in a first group of the groups, the first and second vehicles separated from each other by a third vehicle that is not included in the first group (see at least col.1 ln 10-15, positioners for moving one or more railroad cars into position for loading or unloading of the cars and more, to control systems for such train positioners, col.4 ln 57 to col.5 ln 5, col.6, ln 20-60, the entire unit train has been moved through the dumping station and all cars have been unloaded, col.2 ln 55 to col.3, 7, col.9, ln 27-62, the system ensures that the positioner stops at the proper location each time the train is moved).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz to include wherein the control unit is configured to select at least first and second vehicles of the vehicles for inclusion in a first group of the groups, the first and second vehicles separated from each other by a third vehicle that is not included in the first group by Judy in order to for moving one or more railroad cars into position for loading or unloading of the cars (see Judy’s col.1, ln 10-12).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peltz (US643562B1), and Judy (US5174212) as applied to claims 1 above, and further in view of Stewart (US6401015B1).
Claim.2 Peltz and Judy do not discloses further comprising: communicating information about the vehicle system between a first propulsion- generating vehicle and a second propulsion-generating vehicle that will be coupled to the vehicle system in lieu of the first propulsion-generating vehicle; and connecting the second propulsion-generating vehicle to the vehicle system, wherein the second propulsion-generating vehicle is configured to control the at least one electronic braking system in the one or more non-propulsion-generating in the vehicle system.
However, Stewart discloses further comprising: communicating information about the vehicle system between a first propulsion- generating vehicle and a second propulsion-generating vehicle that will be coupled to the vehicle system in lieu of the first propulsion-generating vehicle; and connecting the second propulsion-generating vehicle to the vehicle system, wherein the second propulsion-generating vehicle is configured to control the at least one electronic braking system in the one or more non-propulsion-generating in the vehicle system (see at least col.2 ln 30 -45, col.6, ln 8-42, col.8, ln 30-60, a plurality of locomotives, a remote control, col.10, ln 33-60).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz and Judy to include further comprising: communicating information about the vehicle system between a first propulsion- generating vehicle and a second propulsion-generating vehicle that will be coupled to the vehicle system in lieu of the first propulsion-generating vehicle; and connecting the second propulsion-generating vehicle to the vehicle system, wherein the second propulsion-generating vehicle is configured to control the at least one electronic braking system in the one or more non-propulsion-generating in the vehicle system by Stewart in order to for both distributed power and electronic air brake functions having a high reliability and consuming less space (see Stewart’s col.2, ln 21-25).
Claim.3 Peltz and Judy do not discloses further comprising remotely controlling the at least one electronic braking system on at least one of the non-propulsion-generating vehicles of the vehicle system in coordination with operation of an automated movement system situated in proximity to the vehicle system.
However, Stewart discloses further comprising remotely controlling the at least one electronic braking system on at least one of the non-propulsion-generating vehicles of the vehicle system in coordination with operation of an automated movement system situated in proximity to the vehicle system (see at least col.2 ln 30 -45, col.6, ln 8-42, col.8, ln 30-60, a plurality of locomotives, a remote control).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Peltz and Judy to include further comprising remotely controlling the at least one electronic braking system on at least one of the non-propulsion-generating vehicles of the vehicle system in coordination with operation of an automated movement system situated in proximity to the vehicle system by Stewart in order to for both distributed power and electronic air brake functions having a high reliability and consuming less space (see Stewart’s col.2, ln 21-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662